Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the interview dated 11 July 2022 by Applicant’s Attorney Paul Vellano III.

The application has been amended as follows: 
Claims: 
Claim 2, lines 1 to 2: 
“the plurality of pry elements are” has been changed to -- the plurality of pry members are --.

Claim 6, lines 5 to 9: 
“an engagement element moveably coupled to the support member and configured to engage the extension to define a locked position preventing the support member from moving relative to the extension, 
a base portion coupled to the support member, and 
a plurality of pry members each comprising a first end coupled to the base portion” has been changed to 
-- an engagement element moveably coupled to the support and configured to engage the extension to define a locked position preventing the support from moving relative to the extension, 
a base coupled to the support, and 
a plurality of pry members each comprising a first end coupled to the base --.

Claim 7, lines 2 to 3: 
“an actuator coupled to the support member and a driver shaft, configured to move the support member relative to the extension.” has been changed to 
-- an actuator coupled to the support and a driver shaft, configured to move the support relative to the extension. --.

Claim 8, lines 3 to 4: 
“to the actuator at one end and to the base portion at an opposing end, wherein movement of the actuator is configured to move the base portion relative to the support member.” has been changed to 
-- to the actuator at one end and to the base at an opposing end, wherein movement of the actuator is configured to move the base relative to the support. --.

Claim 10, lines 1 to 2:
“the plurality of pry elements are” has been changed to -- the plurality of pry members are --.

Claim 18, lines 4 to 6: 
“a support member moveably engaged to the extension and configured to move relative to the extension, 
a base coupled to the support member, and” has been changed to 
-- a support moveably engaged to the extension and configured to move relative to the extension, 
a base coupled to the support, and --.


Reasons for Allowance
Claims 1-12 and 16-18 are allowed. Claims 13-15 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments of the claims 1,5, 7-8, 10, 16 and 18 dated on 29 June 2022 in alignment with the allowable claims indicated in the previous office action on 15 April 2002 along with the examiner’s amendment would overcome the claim objections and claim rejections based on 35 USC §112.  

Regarding claims 1, 6 and 18, the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claims 1, 6 and 18, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a motor housing removal assembly comprising an engagement element pivotally coupled to a support and configured to pivot to engage one or more of the plurality of surface features of the track to define a locked position, a holder fixedly coupled to an end of the track, comprising a first surface and a second surface, a gap is defined between the first and second surfaces configured to hold a motor housing, wherein movement of the support in a first direction relative to the holder is configured to move the plurality of pry members toward the holder, and wherein movement of the support in a second direction relative to the holder is configured to move the plurality of pry members away from the holder.

Prior art of record Diaz (US 4656715) teaches a tool for the removal and installation of a clutch housing having an first adjustment member 52, a support 30, an engagement element 48, plurality of pry members 32, a holder 22 and driver 50. However, Diaz fails to teach a track defining a plurality of surface features on one side or the movement of the support in a first direction relative to the holder is configured to move the pry members toward the holder, or the movement of the support in a second direction relative to the holder is configured to move the pry members away from the holder. 
Prior art of record Pervaiz (20100154201) teaches an apparatus for removing and installing a rotor in an electric motor coupled to a shaft of a machine having tool alignment system including a rail 130 in Fig. 4. Pervaiz does not teach a plurality of pry members comprising a first end having a first thickness and a second end comprising a second thickness, wherein the first thickness is greater than the second thickness or a holder fixedly coupled to an end of the extension and configured to hold at least a portion of a motor housing. 
Therefore, claims 1, 6 and 18 are allowed and claims 2-5 and 16-17 are allowed as they inherit all the limitations of claim 1 and claims 7-12 are allowed as they inherit all the limitations of claim 6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729